NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                     MOTION AND, IF FILED, DETERMINED


                                              IN THE DISTRICT COURT OF APPEAL

                                              OF FLORIDA

                                              SECOND DISTRICT


DYCK-O'NEAL, INC.,                            )
                                              )
             Appellant,                       )
                                              )
v.                                            )      Case No. 2D17-4968
                                              )
TERESA NORTON and SAMUEL                      )
NORTON,                                       )
                                              )
             Appellees.                       )
                                              )

Opinion filed March 15, 2019.

Appeal from the Circuit Court for Hendry
County; James D. Sloan, Judge.

David M. Snyder of David M. Snyder, P.A.;
Tampa; Susan B. Morrison of Law Offices
of Susan B. Morrison, Tampa; and Joshua
D. Moore of Law Offices of Daniel C.
Consuegra, Tampa, for Appellant.

Alexander Allred of Castle Law Group, P.A.,
Largo, for Appellees.


LUCAS, Judge.

             Dyck-O'Neal, Inc. (DONI), appeals a final summary judgment entered in

favor of the Nortons. For the reasons explained below, we reverse and remand for

further proceedings.
              In 2006, the Nortons executed a promissory note and mortgage on their

home in Hendry County, Florida, in favor of Bank of America, N.A. When the Nortons

failed to make an installment payment, Bank of America initiated foreclosure

proceedings and eventually obtained a final judgment of foreclosure in 2009 for

$197,586.52. A year later, the Federal National Mortgage Association (Fannie Mae)

purchased the subject property at a foreclosure sale for $100. At the time of the sale, a

real estate appraiser had appraised the property's value at $60,000. In 2014, Fannie

Mae assigned the final judgment and note to DONI.

              Two months later, DONI initiated a deficiency action against the Nortons,

seeking a deficiency judgment in the amount of $137,586.52 plus interest, costs, and

attorney's fees. It is undisputed that DONI filed this lawsuit before July 1, 2014, but

more than five years from the date the Nortons first defaulted on their promissory note.1

              In response to DONI's complaint, the Nortons raised several affirmative

defenses, two of which are relevant to this appeal. In their first affirmative defense, the

Nortons claimed that Fannie Mae issued a Form 1099-A tax filing stating that the value

of the Nortons' property was $205,285.35. The Nortons did not receive an amended

1099-A stating that the value of the property was actually $60,000. The Nortons




              1Until  July 1, 2013, section 95.11(2)(b), Florida Statutes' five-year
limitation for actions on a contract founded on a written instrument would have applied
to DONI's cause of action. On July 1, 2013, section 95.11(5)(h) came into effect, which
reduced the limitation period for deficiency claims related to notes secured by a
mortgage against certain kinds of residential property to one year "after the certificate is
issued by the clerk of court or the day after the mortgagee accepts a deed in lieu of
foreclosure." See ch. 2013-137, § 1, at 1627, Laws of Fla. (2013). The legislature
specified that any action that would have been timely under section 95.11(2)(b) before
July 1, 2013, would have to be commenced within five years after the action accrued or
by July 1, 2014, "whichever comes first." Id.

                                            -2-
claimed that they "relied on" the amount represented in the Form 1099-A Fannie Mae

had filed when they prepared their individual tax returns. Accordingly, they argued,

estoppel should prevent DONI from bringing its deficiency action against them. In their

second affirmative defense, the Nortons argued that DONI's lawsuit was barred by the

statute of limitations. Citing to Bartram v. U.S. Bank National Ass'n, 211 So. 3d 1009

(Fla. 2016), the Nortons also argued that DONI should have brought its lawsuit within

five years of the date of their default on their promissory note. As the Nortons defaulted

in 2008, but DONI did not file its complaint until 2014, the Nortons claimed that DONI's

lawsuit was barred by section 95.11(2)(c), Florida Statutes (2014).

             DONI and the Nortons filed competing motions for summary judgment.

The trial court denied DONI's motion, ruling that the Nortons had raised the "affirmative

defense of the statute of limitations which raises a question of law and may be a viable

defense." The trial court granted the Nortons' motion for summary judgment. The

court's judgment cited two bases for its ruling: (1) under Bush v. Whitney Bank, 219 So.

3d 257 (Fla. 5th DCA 2017), the statute of limitations barred DONI's lawsuit, and (2)

summary judgment was proper because DONI was estopped from pursuing a deficiency

action against the Nortons. DONI now appeals the circuit court's summary judgment.

             We review a circuit court's entry of summary judgment under a de novo

standard of review. Herendeen v. Mandelbaum, 232 So. 3d 487, 489 (Fla. 2d DCA

2017) (citing Volusia County v. Aberdeen at Ormond Beach, L.P., 760 So. 2d 126, 130

(Fla. 2000)). A party is entitled to summary judgment only "if the pleadings and

summary judgment evidence on file show that there is no genuine issue as to any




                                           -3-
material fact and that the moving party is entitled to a judgment as a matter of law." Fla.

R. Civ. P. 1.510(c).

              With respect to the first basis the trial court relied upon when it granted

summary judgment for the Nortons, our court has definitively answered the question of

when a deficiency action accrues for purposes of the statute of limitations—and it is not

the date of default on the underlying note. As we explained at length in Aluia v. Dyck-

O'Neal, Inc., 205 So. 3d 768, 774-75 (Fla. 2d DCA 2016):

                      The final judgment is the instrument on which the
              deficiency action is based because the note and mortgage
              merge into the foreclosure judgment where the foreclosure
              suit is both an action at law for the balance due under the
              note and an action in equity to foreclose the mortgage. See
              Manley v. Union Bank of Fla., 1 Fla. 160, 214 (Fla. 1846)
              ("[A] [person entitled to enforce the note] has, at common
              law, three remedies, all of which he may pursue at the same
              time, viz: that he may bring suit at law, upon the bond or
              note secured by the mortgage; institute an action of
              ejectment, to put himself in possession of the rents and
              profits of the estate [;] and file a bill in Chancery, to foreclose
              the mortgage." (emphasis added)); Royal Palm[ Corp. Ctr.
              Ass'n, Ltd. v. PNC Bank, NA], 89 So. 3d [923,] 929–30 [(Fla.
              4th DCA 2012)] (concluding that the action on a promissory
              note and the action to foreclose the mortgage may be done
              simultaneously in one action, as is the common case in
              Florida, leaving only the deficiency action if the sale fails to
              satisfy the final judgment). . . .

                      "Thus, any action based upon the mortgage note in
              this case was extinguished by the judgment of foreclosure
              and, consequently, an action for deficiency is not based
              upon the mortgage note, but instead arises from the final
              judgment entered and subsequent foreclosure sale."
              Chrestensen[v. Eurogest, Inc.], 906 So. 2d [343,] 345 n.4
              [(Fla. 4th DCA 2005)] . . . .

                     . . . A plaintiff seeking a deficiency must establish "1)
              entry of final judgment of foreclosure; 2) sale of the
              foreclosed property pursuant to the judgment; [and] 3)




                                             -4-
              issuance of a certificate of title for the property." Frohman v.
              Bar-Or, 660 So. 2d 633, 636 (Fla. 1995).

(Alterations in original.) Ours is not the only district court of appeal to have reached this

conclusion. See Chrestensen, 906 So. 2d at 346 ("[W]e hold that the statute of

limitations for a deficiency judgment does not begin to run until the foreclosure judgment

and foreclosure sale, not at the default date of the underlying mortgage note."); see also

Sueter v. Wells Fargo Bank, N.A., 5D17-3821, 2019 WL 405601, *1 (Fla. 5th DCA Jan.

29, 2019) (citing and quoting Aluia, 205 So. 3d at 775, for the elements of a deficiency

cause of action); Dyck-O'Neal, Inc. v. Germany, 236 So. 3d 1194, 1194-95 (Fla. 5th

DCA 2018) (reversing summary judgment and citing Chrestensen's holding that "the

statute of limitations to seek a deficiency judgment does not begin to run until after the

entry of foreclosure judgment and subsequent foreclosure sale").

              The trial court mistakenly relied on Bush, 219 So. 3d at 259, a case that

held that a breach of contract claim following an approved short sale transaction was

not subject to section 95.11(5)(h). Bush, however, does not apply to the kind of claim

DONI has alleged. The "shortfall" the bank was contractually permitted to pursue

following the short sale in Bush is not the same as a deficiency claim that would arise

following a foreclosure judgment and sale.2 Rather, as Bush made clear in its opening




              2The   Nortons never really explain how Bush advances their argument
about accrual. As best as we can gather from their brief and oral arguments, the
Nortons appear to be applying Bush along the following line: (1) if Bush's holding
applies to their case, then (2) section 95.11(5)(h) would not apply to DONI's claim, so
that, by implication, (3) DONI's claim would be subject to section 95.11(2)(b)'s five-year
statute of limitations, which (4) "begins to run by default when the last elements of the
cause of action accrues," which (5) the Nortons maintain would be the breach of their
promissory note. That argument would not carry them very far, though, as it is over-
weighted with inference. The Bush opinion only discussed why a breach of contract

                                            -5-
sentence, the claim before that court was one that sounded in breach of contract. Id. at

257. This distinction between the breach of contract claim in Bush versus the deficiency

claim in Aluia—between a breach of contract cause of action following a short sale and

an in rem or quasi in rem claim arising from a deficiency after a foreclosure sale—is

both readily apparent and critically important because "a deficiency does not exist

without a foreclosure judgment and sale." Bonita Real Estate Partners, LLC v. SLF IV

Lending, L.P., 222 So. 3d 647, 652 (Fla. 2d DCA 2017). In its context, we would have

no cause to disagree with Bush's analysis at all. But section 95.11(5)(h) does apply

here, where a plaintiff seeks a deficiency judgment, a foreclosure judgment has been

entered, and the clerk of the circuit court has issued a certificate of title. See Aluia, 205

So. 3d at 774-75; Sueter, 2019 WL 405601, *1; Germany, 236 So. 3d at 1194-95.

              As a matter of law, DONI's deficiency claim could not accrue for purposes

of the statute of limitations until the entry of a foreclosure judgment and subsequent

foreclosure sale. Therefore, DONI's action was timely under section 95.11(5)(h), and

the trial court's entry of summary judgment on the basis that the statute of limitations

had expired was incorrect.

              Turning to the trial court's second basis for granting summary judgment in

favor of the Nortons, we agree with DONI that the record before us does not

"conclusively demonstrate that no genuine issue of material fact exists" such that the

Nortons were entitled to judgment as a matter of law. See Maldonado v. Publix

Supermarkets, 939 So. 2d 290, 293 (Fla. 4th DCA 2006) (further observing that "[t]he




claim following a short sale would not be subject to section 95.11(5)(h); the opinion was
silent about deficiency claims.

                                            -6-
proof [for summary judgment] must be such as to overcome all reasonable inferences

which may be drawn in favor of the opposing party" (quoting Holl v. Talcott, 191 So. 2d

40, 43 (Fla. 1966))). The Nortons' motion, memorandum, and affidavit asserted only

that the Nortons "relied" (in some unspecified way) on DONI's predecessor's filing of a

Form 1099-A when they prepared their individual tax returns. But an equitable estoppel

defense requires pleading and proof of (1) a representation about a material fact that is

contrary to a later asserted position; (2) reliance on that representation; and (3) a

detrimental change in position as a result of that reliance. See Winans v. Weber, 979

So. 2d 269, 274-75 (Fla. 2d DCA 2007); Watson Clinic, LLP v. Verzosa, 816 So. 2d

832, 834 (Fla. 2d DCA 2002); MDS (Canada) Inc. v. Rad Source Techs., Inc., 720 F.3d

833, 852 (11th Cir. 2013) (applying Florida law). A party asserting equitable estoppel

must show more than mere reliance; the reliance must also yield some manner of an

adverse or detrimental change in the party's position. Verzosa, 816 So. 2d at 835. The

Nortons proffered no evidence whatsoever showing how or why the filing of this tax form

caused them any detrimental change.3 Thus, they did not meet their initial burden of

presenting a "crystallized, conclusive" record that would support their defense, Lucey v.


              3We    would agree with DONI that the Nortons' affidavit, which furnished the
only evidence that the Nortons "relied" on this tax form's filing, appears irregular,
perhaps even ineffective, in several respects. However, DONI failed to provide a
transcript of the summary judgment hearing, and there is no written motion or
memorandum filed below challenging the affidavit's propriety. We have no way of
knowing whether DONI ever brought this issue to the trial court's attention, and thus we
cannot consider the argument in this appeal. See Johnson v. Deutsche Bank Nat'l Tr.
Co. Ams., 248 So. 3d 1205, 1211 (Fla. 2d DCA 2018) (observing that although "a lack
of a transcript, in and of itself, will not necessarily prohibit appellate review of the
evidence underlying a summary judgment ruling, it could in some cases stymie the
fullness of a legal argument challenging that ruling on appeal if there is a question about
whether the argument was preserved").



                                            -7-
1010 Logic, Inc., 208 So. 3d 1236, 1238 (Fla. 2d DCA 2017) (quoting Hastings v.

Demming, 682 So. 2d 1107, 1110 (Fla. 2d DCA 1996)), and so the trial court's summary

judgment cannot be affirmed on that basis.

             Accordingly, we reverse the judgment below and remand this case for

further proceedings consistent with this opinion.

             Reversed and remanded.


LaROSE, C.J., and LENDERMAN, JOHN C., ASSOCIATE SENIOR JUDGE, Concur.




                                           -8-